DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 5-7 as amended and new claims 8-20 as filed on 11/24/2021 are under examination in the instant office action.
Claims 1-4 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made/treated as without traverse in the reply filed on 1/06/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7 as amended and new claims 8, 9 and 16-20 remain/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 9,408,872 (Borody). 
The cited US 9,408,872 (Borody) teaches that an abnormal distribution of microflora in the gastrointestinal tract of a mammalian host is linked to various pathological processes and symptoms including abdominal pain, autism and Alzheimer’s disease (see from col. 3, last line to col. 4, lines 1-27; see col. 7, lines 41-
In particular, the cited method comprises step of orally administering (col. 6, line 56) to mammalian patients including humans a probiotic composition comprising viable cells of a fecal composition of Table 1 (see col. 6, lines 38-47; see Table 1 at col. 9-10) comprising more bacteria belonging to a least 2 families including family of Lachnospiraceae with representatives of genera Coprococcus (table 1; col.10, line 5) and Dorea (table 1, col. 10, line 18) and of family Coriobacteriaceae with representatives of genus Collinsella (table 1, col. 9, line 63). The therapeutic composition also comprises bacteria belonging to 6 families including Bacteroidaceae (Bacteroides), Ruminococcaceae (Rimnococcus), Clostridiaceae (Clostridium), Peptococcaceae (Peptococcus), Lactobacillaceae (Lactobacillus) and Bifidobacteriaceae (Bifidobacterium); for example: see Table 1 at col. 9-10; see abstract; see col. 6, lines 3-5; see table 1. 
Thus, the cited method comprises same active step of administering same composition to the same subject as encompassed by the claimed method. Therapeutic effects are the same as result of practicing the same protocol of treatment. Moreover, the cited document teaches treatment of Alzheimer and, thus, treatment of memory loss or fear within the reasonable meaning of the claims. 
Therefore, the cited US 9,408,872 (Borody) anticipates the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 as amended and new claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,408,872 (Borody), US 9,725,770 (Anderson et al), US 10,058,576 (Bushman et al) and US 11,123,383 (Baram et al).
The cited US 9,408,872 (Borody) teaches that an abnormal distribution of microflora in the gastrointestinal tract of a mammalian host is linked to various pathological processes and symptoms including abdominal pain, autism and Alzheimer’s disease (see from col. 3, last line to col. 4, lines 1-27; see col. 7, lines 41-48, see col. 8, lines 16, lines 23-24); and it further teaches administration of a fecal composition derived from a healthy donor as a therapeutic composition for treating symptoms and conditions associated with the abnormal distribution of microflora in the gastrointestinal tract, thereby, reducing the painful symptoms.
In particular, the cited method comprises step of orally administering (col. 6, line 56) to mammalian patients including humans a probiotic composition comprising viable cells of a fecal composition of Table 1 (see col. 6, lines 38-47; see Table 1 at col. 9-10) comprising more bacteria belonging to a least 2 families including family of Lachnospiraceae with representatives of genera Coprococcus (table 1; col.10, line 5) and Dorea (table 1, col. 10, line 18) and of family Coriobacteriaceae with representatives of genus Collinsella (table 1, col. 9, line 63). The therapeutic composition also comprises bacteria belonging to 6 families including Bacteroidaceae (Bacteroides), Ruminococcaceae (Rimnococcus), Clostridiaceae (Clostridium), Peptococcaceae (Peptococcus), Lactobacillaceae (Lactobacillus) and Bifidobacteriaceae (Bifidobacterium); for example: see Table 1 at col. 9-10; see abstract; see col. 6, lines 3-5; see table 1. 
Thus, the cited reference teaches administration of a fecal composition derived from a healthy donor. But it is silent about presence of all presently claimed bacteria that are present or found in feces including representatives from families Anaeroplasmataceae, Rikenellaceae, Erysipelotrichaceae, Deferribacteraceae, Cytophagaceae and Chitinophagaceae.
However, the prior art teaches that these bacteria are found in feces and used in therapeutic compositions based on fecal probiotics.
For example: US 9,725,770 (Anderson et al) teaches that bacteria from family Cytophagaceae or its genus Sporocytophaga are found in human feces or waste (see table 3 at col. 53-54, last line).
For example: US 10,058,576 (Bushman et al) teaches that bacteria from families Erysipelotrichia (genus Catenibacterium) are found in guts of healthy humans (col.12, table 1) and from Deferribacteriaceae family such as Mucispirillum are found in guts of healthy humans (table 3C, claim 2; col. 2, line 29) and that they are incorporated into therapeutic compositions based on fecal probiotics (col.12, lines 9-12; col. 2, line 29).  
Anaeroplasmataceae and Rikenellaceae are found in feces (see table 6) and they are incorporated into therapeutic compositions based on fecal probiotics (col. 18, lines 10-15). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide a therapeutic composition with fecal bacteria from all presently claimed families derived from fecal samples of healthy donors for restoring normal microbiota and treating symptoms associated with abnormal microflora with a reasonable expectation of success because all claimed bacteria have been found in feces and taught or suggested to be incorporated into therapeutic compositions for restoring normal and healthy microflora. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 11/24/2020 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 102(a) (1) as being anticipated by US 9,408,872 (Borody) Applicants argues  that the cited reference does not teach the use of bacteria from at least one families as recited in the presently amended claim 5. 
Lachnospiraceae with representatives of genera Coprococcus (table 1; col.10, line 5) and Dorea (table 1, col. 10, line 18) and of family Coriobacteriaceae with representatives of genus Collinsella (table 1, col. 9, line 63).
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
February 28, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653